DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
The applicant is thanked for providing line numbers.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 19-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 19, the recitation, “allowing said air in said product storage compartment to cool through contact with said cold plate” (page 5, line 3-4) contains new matter since the recitation encompasses physical contact of the air and the cold plate and the disclosure shows that cold plate physically contacts the Seebeck module 4) and not the air since the air physically contacts the radiator (page 5, line 24) and further the recitation is contradictory to the scope of claim 9 (which requires the radiator).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 11-15, 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 7, the recitation, “comprising, an upper part, lateral surfaces and a lower part” (page 2, line 11-12) is indefinite as the comma after comprising makes interpreting the phrase impossible.  It appears that there should be some clear indication grammatically of what comprises the parts recited.  At present it is unclear if this refers to the cryogen or something else.
	The recitation, “an upper part” (page 2, line 11) is indefinite if it is interpreted to require anything else other than a part higher than the later recited lower part.
The recitation, “a lower part” (page 2, line 12) is indefinite if it is interpreted to require anything else other than a part lower than the higher part.

	The recitation, “the temperature” (page 3, line 15) lacks proper antecedent basis.
	The recitation, “maintained ;” (page 3, line 16) is an improper spacing.
In regard to claim 13, the recitation, “perishable or heat-sensitive products” (page 4, line 7) is indefinite as reintroducing what was already recited in claim 7 creating serious ambiguity and redundancy.
	In regard to claim 19, the recitation, “perishable” (line 29, page 4) is not consistent with claim 9 and should be --the-- perishable.
	The recitation, “allowing the cryogen to cool said cold plate” (line 2, page 5) is indefinite since there is no way to determine what step or action must be taken to “allow” something to happen.
	The recitation, “allowing said air in said product storage compartment to cool through contact with said cold plate” (line 3, page 5) is indefinite since there is no way to determine what step or action must be taken to “allow” something to happen. And further the recitation is not consistent with the disclosure or claim 9 since the air does not contact the cold plate but contacts the radiator.  Therefore the claim is conflicting and inconsistent.  Further, the reintroduction of “contact” is unclear and inappropriate and should be --the-- contact.
	The recitation, “through said contact said cooled air” (page 5, line 5) is indefinite for poor grammar and should have --through said contact with said cooled air.--
In regard to claim 20, 21, the recitations of claim 18 is indefinite since claim 18 is not a method.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 9, 11-15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volk (US 6166317) in view of Gray (US 2016/0243000), Sharp (US 5501076), and Bhatia (US 5921087).
	In regard to claim 7, Volk teaches a system (see whole disclosure and all figures, including fig. 1, 2) comprising: a cryogenic compartment (34) that is adapted and configured to accept a mass of a cryogen (42, column 4, line 43-58), 10the cryogenic compartment (34) comprising: an upper part (see top side), lateral surfaces (see sides) 
at least one Seebeck module (interpreted as at least one thermoelectric module; see 32; column 4, line 10-15; column 6, line 66 - “plurality”), having a cold side (36) and a hot side (38), the at least one Seebeck module (32) being disposed between said cold plate (46) and a heat source (48) so that the cold side (36) is in contact (thermal contact) with said cold plate (46) and the hot side (38) is in contact (thermal contact) with the heat source (48)
wherein a voltage is generated (column 4, line 30-35) by said at least one Seebeck module (32) and a temperature difference between a temperature of the cold plate (46) and a temperature of said heat source (48) through the Seebeck 25effect (column 4, line 30-35; column 1, line 15-20; column 2, line 40-50); and 
	Volk does not explicitly teach an isothermal container for transporting perishable or heat-sensitive products, comprising: a product storage compartment contained within the isothermal container that 15is adapted and configured to store the perishable or heat-sensitive products, wherein air contained within the product storage compartment surrounds the perishable or heat-sensitive products and cooling of the products takes place through contact between the cold plate and said air; at least one fan positioned within the product storage compartment that is adapted and configured to create forced convection in the product storage compartment and to be electrically powered by the voltage generated by the at least one Seebeck module.
However, insulated containers are old and well known in the thermoelectric art.  Gray teaches an isothermal container (3; interpreted as a container that has insulation) 
Additionally, Sharp teaches it is well known to provide at least one fan (60, 66) positioned within a product storage compartment (20; column 3, line 30-35) that is adapted and configured to create forced convection in the product storage compartment (20).
Further, Bhatia teaches that it is known to employ the power from a Seebeck module (330, 130) to power at least one fan (160, 315).

In regard to claim 9, Volk teaches a system (see whole disclosure and all figures, including fig. 1, 2) comprising: a cryogenic compartment (34) that is adapted and configured to accept a mass of a cryogen (42, column 4, line 43-58), 10the cryogenic compartment (34) comprising: an upper part (see top side), lateral surfaces (see sides) and a lower part (see bottom side and 46), the lower part (bottom side and 46) of the cryogenic compartment (34) comprising a cold plate (46); 
at least one Seebeck module (interpreted as at least one thermoelectric module; see 32; column 4, line 10-15; column 6, line 66 - “plurality”), having a cold side (36) and a hot side (38), the at least one Seebeck module (32) being disposed between said cold plate (46) and a heat source (48) so that the cold side (36) is in contact (thermal contact) with said cold plate (46) and the hot side (38) is in contact (thermal contact) with the heat source (48)
wherein a voltage is generated (column 4, line 30-35) by said at least one Seebeck module (32) and a temperature difference between a temperature of the cold 
	Volk does not explicitly teach an isothermal container for transporting perishable or heat-sensitive products, comprising: a product storage compartment contained within the isothermal container that 15is adapted and configured to store the perishable or heat-sensitive products, wherein air contained within the product storage compartment surrounds the perishable or heat-sensitive products and cooling of the products takes place through contact between the cold plate and said air; at least one fan positioned within the product storage compartment that is adapted and configured to create forced convection in the product storage compartment and to be electrically powered by the voltage generated by the at least one Seebeck module; and a radiator within the product storage compartment that is adapted and configured to dissipate coldness thereby allowing a temperature in the product storage compartment to be lowered or maintained.
However, insulated containers are old and well known in the thermoelectric art.  Gray teaches an isothermal container (3; interpreted as a container that has insulation) for transporting perishable or heat-sensitive products (para. 70 - see “highly temperature sensitive pharmaceuticals and vaccines”, para. 74 - “prepared for shipping”; also see goods 50), comprising: a product storage compartment (15) contained within the isothermal container (3) that 15is adapted and configured to store the perishable or heat-sensitive products (para. 70), wherein air (inside 15) contained within the product storage compartment (15) surrounds the perishable or heat-sensitive products (50) and cooling of the products (50) takes place through contact (thermal 
Sharp teaches it is well known to provide at least one fan (60, 66) positioned within a product storage compartment (20; column 3, line 30-35) that is adapted and configured to create forced convection in the product storage compartment (20); and additionally teaches a radiator (50 at least) within the product storage compartment (20) that is adapted and configured to dissipate coldness (through conduction thereof) thereby allowing a temperature in the product storage compartment (20) to be lowered or maintained.
Further, Bhatia teaches that it is known to employ a Seebeck module (330, 130) to generate electrical power that is provided to at least one fan (160, 315).

	In regard to claims 13, 19, Volk, as modified, teaches a method of transporting the perishable or heat-sensitive products, comprising the steps of: providing the isothermal container of claim 7 (see above); 10and cooling the perishable or heat-sensitive products through said contact with said cooled air (see that the air within the compartment 15 cools the products (50).
	In regard to claims 11, 17, Volk, as modified does not explicitly state that part of the walls of the container (3) are provided with metallic plates.  However, official notice is taken that providing metallic plates for walls is old and well known for the purpose of providing strong and thermally conductive material heat sinks and containers and therefore it would have been obvious to a person of ordinary skill in the art to make all of the walls of the container (3) from metal for the purpose of providing strong and thermally conductive material.

	In regard to claim 14, 20, Volk, as modified, teaches transporting (para. 2, 76) the products (50) while stored in the isothermal container (3) (see that the products are cooled during transport).
Response to Arguments
Applicant's arguments filed 6/14/21 have been fully considered but they are not persuasive in view of the new grounds of rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
August 23, 2021